Citation Nr: 0008040	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-05 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania (AOJ)


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policies, each in the face amount of $5,000.  
This is a contested claim.


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel





INTRODUCTION

The veteran, who served on active duty from August 1951 to 
July 1953, died on December [redacted], 1995.

This appeal involves a contest for the proceeds of the 
veteran's two NSLI policies, [redacted] and [redacted], 
each in the face amount of $5,000.  The AOJ has determined 
that the proceeds of the policies are payable to [redacted], 
[redacted], and [redacted] in designated shares, pursuant to the last 
change of beneficiary of record, dated on September 21, 1993.  
The appellants, [redacted] and [redacted], two of the veteran's 
sons, have appealed.


FINDINGS OF FACT

1.  The veteran had two NSLI insurance policies, each in the 
face amount of $5,000, in force at the time of his death in 
December 1995.

2.  He executed several beneficiary designations during his 
lifetime.

3.  In September 1993, he signed a change of beneficiary form 
designating [redacted], [redacted], and [redacted], in designated 
shares, as the principal beneficiaries of his NSLI insurance 
policies.

4.  At the time he signed the change of beneficiary form 
dated in September 1993, he had the mental capacity to 
comprehend the nature and significance of his act, recognize 
the objects of his bounty, and appreciate the consequences of 
his act, uninfluenced by any material delusions.  

5.  The change of beneficiary executed in September 1993 is 
the last designation of record.  


CONCLUSIONS OF LAW

1.  The veteran possessed the necessary testamentary capacity 
to perform a testamentary act on September 21, 1993, when he 
named [redacted], [redacted], and [redacted] as the principal 
beneficiaries of his NSLI policies.  38 C.F.R. § 3.355 
(1999).

2.  [redacted], [redacted], and [redacted] are the last-named 
beneficiaries of the veteran's NSLI policies and the persons 
entitled to the proceeds thereof.  38 U.S.C.A. § 1917 (West 
1991); 38 C.F.R. § 8.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellants contend, in essence, that the veteran could 
not properly or legally have changed the beneficiary of his 
NSLI policies in 1993 because of a 1973 divorce decree and 
property settlement which was agreed to and signed by the 
veteran.  They maintain that the veteran stipulated in the 
divorce decree that he would maintain the NSLI policies, that 
[redacted] and [redacted] would be irrevocable beneficiaries of 
these policies, and that any attempt to change the 
beneficiaries for these policies is subject to Colorado law 
and the Colorado courts.  They maintain that the 
beneficiaries for these policies can only be changed pursuant 
to a Colorado court decree.  They also maintain that the 
veteran had a cerebrovascular accident in 1991, that he was 
declared mentally incompetent in 1991, and that a 
conservatorship in Colorado, under Colorado law, was created.  
The appellants contend that the veteran lacked the necessary 
testamentary capacity to change the beneficiary of his NSLI 
insurance policies in September 1993.  They further contend 
that a change of beneficiary could not be accomplished, under 
Colorado law, without notice to other interested parties, or 
without the benefit of a ruling from a Colorado court.  

The appellees, in essence, maintain that the veteran had the 
right to change the beneficiary of his NSLI insurance 
policies at any time, and that he possessed the necessary 
testamentary capacity to perform a testamentary act in 
September 1993.  They note that the veteran changed the 
beneficiaries of his NSLI insurance policies during a period 
when he was in a bitter dispute and court battle with his 
sons over certain financial arrangements that occurred while 
the veteran was living with [redacted] for about one year after 
his cerebrovascular accident.  They contend that the veteran 
was well aware of his financial situation during this period 
of time, and that he was mentally capable of conducting 
business affairs, including a testamentary act in 1993, as 
shown by his active participation in the lawsuit against his 
son.  

I.  Background.

The veteran applied for and obtained a NSLI policy in the 
face amount of $10,000 while in service.  He signed several 
changes of beneficiary designations in the 1950's and 1960's.  
The last beneficiary designation signed by the veteran in 
February 1969 provided that his wife at that time was the 
beneficiary for one-half of the insurance, and that his sons, 
[redacted] and [redacted], were the principal beneficiaries for 
the remaining one-half of the insurance policy.  A similar 
beneficiary designation was signed by the veteran in early 
September 1972.  

In late September 1972, the veteran signed another change of 
beneficiary form naming his mother, [redacted], as the sole 
principal beneficiary of his NSLI insurance policy.  He named 
[redacted] and [redacted] as co-equal contingent beneficiaries.  

In 1981, the veteran applied for conversion of his $10,000 
NSLI insurance policy.  Subsequently, the veteran was granted 
two $5,000 NSLI insurance policies, one with the policy 
number [redacted] and one with policy number [redacted].  
Both policies were maintained under the same insurance file, 
number [redacted].  

On September 21, 1993, the veteran signed a change of 
beneficiary form.  This form contained a space for the 
veteran to indicate the insurance file number, which was 
written [redacted].  The form did not provide space for 
indicating whether one or more insurance policies were 
involved.  The veteran designated [redacted] and [redacted] as 
principal beneficiaries, each to receive 9/20 of the proceeds 
of his NSLI insurance policies and [redacted] to receive 2/20 of 
the proceeds of these policies.  The veteran signed the form, 
and the form was witnessed by [redacted], conservator of his 
estate.  The witness indicated that he signed the form on 
October 5, 1993.

The veteran died on December [redacted], 1995, as the result of 
cardiac arrest due to coronary artery disease.  

After the veteran's death, claims for the proceeds of the 
veteran's NSLI policies were received from [redacted] and 
[redacted], and from the appellees.  

In 1996 and 1997, [redacted] and [redacted] wrote letters to the 
AOJ explaining that their father had entered into a divorce 
decree and property agreement with their mother in 1973 which 
included a stipulation that he would maintain them as 
irrevocable beneficiaries of his NSLI policies.  They 
maintained that the veteran could not change the beneficiary 
because of the divorce decree and property agreement.  In 
addition, they argued that the veteran was mentally 
incapacitated as the result of a cerebrovascular accident in 
1991, that he was judged to be mentally incapacitated by a 
court in the State of Colorado, and that they had been 
appointed co-conservators of their father's estate for about 
one year in 1991 and 1992.  They stated that the conservator 
was changed in April 1992, but that under Colorado law, 
someone under conservatorship could not make any change in 
financial matters, including a beneficiary change, without 
notice being given to all parties in interest.  They stated 
that the veteran's attempt to change the beneficiary for his 
insurance policies in 1993 did not involve a court procedure, 
and that they were never informed of the veteran's attempt to 
change the beneficiary in 1993.  

The appellants provided copies of their appointment as 
conservators of the veteran's estate in 1991, and copies of 
changes of conservatorship for the veteran in 1992 and 
subsequently.  The appellants argued that [redacted], the 
veteran's daughter, [redacted], his adopted son, and [redacted], 
his foster daughter, could not be named as beneficiaries in 
1993 while the veteran was subject to a conservatorship.  
They submitted an opinion by an attorney, M. Kent Olsen, 
dated in February 1996, indicating, in essence, that, under 
Colorado law, a conservator must seek court approval through 
a notice hearing in order to change the beneficiary of a 
policy.  They submitted a copy of a letter from an insurance 
company, dated in February 1996, indicating that the 
veteran's attempt to add [redacted] to a private insurance 
policy could not be recognized because of a court order in 
1973 stating that [redacted] and [redacted] were the irrevocable 
beneficiaries of all of the veteran's insurance policies.  
[redacted], the witness on the September 1993 beneficiary 
designation, was appointed conservator in June 1992.  Other 
records submitted include accountings from Mr. [redacted] for 1993 
and 1994, and a court notice of a change of conservatorship 
in December 1995.  

In response to questions from the AOJ relating to the change 
of beneficiary form signed by the veteran in September 1993, 
[redacted] provided a statement.  He reported that he had a 
professional relationship with the insured, that he was an 
attorney, and that he served as a conservator for the 
veteran.  Mr. [redacted] stated that he drew up the beneficiary 
designation form at the veteran's request and direction, and 
that he was requested to witness the veteran's signature.  
Mr. [redacted] stated that he witnessed the veteran sign the 
change of beneficiary form dated September 21, 1993 at the 
veteran's home and at his request, and that there was another 
witness, [redacted], his legal assistant.  Mr. [redacted] 
stated that the veteran was very much a free and independent 
spirit at the time he signed the form, and that he was alert, 
lucid, healthy, and understood the nature of his act.  He was 
clear as to the persons named as beneficiary and why he was 
making the change.  Mr. [redacted] stated that the veteran had 
indicated to him that he did not want his sons, [redacted] and 
[redacted], to get any of the proceeds of his insurance policy 
because they had taken too much of his money from him when he 
was living with them after he became ill.  Mr. [redacted] stated 
that the veteran comprehended the nature and importance of 
this act, and understood exactly what he was doing.

Mr. [redacted] submitted a copy of a letter he wrote in June 1992 
and sent to [redacted] informing him that he knew [redacted], 
the veteran's son, because his own son was in the same grade 
in school as [redacted], and that he had an acquaintance 
with [redacted]'s mother, [redacted].  

Statements received from [redacted] in July and August 
1996 state that Mr. [redacted] had informed him that he had 
delivered the beneficiary designation (of September 1993) to 
the veteran at the veteran's apartment and witnessed the 
signing, but had not noticed that it required a witness's 
signature.  Later, when the document was processed through 
the attorney's office, he signed as witness and used the date 
of his signing, rather than the date that the veteran signed 
the form.  Mr. [redacted] indicated that he also was present 
when the veteran signed the beneficiary designation of 
September 1993.  Mr. [redacted] stated that the veteran was 
well aware that the form that he was signing was a 
designation of new beneficiaries for insurance policies, that 
this was the result of the veteran's decision to change the 
beneficiaries, and that the veteran was mentally capable of 
making such decision.  He appeared alert and lucid, and was 
anxious to make the change.  He was acting under his own free 
will when he signed the forms. 

Mr. [redacted] stated that the veteran's decision to change 
the beneficiaries of the insurance policies came as the 
result of the veteran's dissatisfaction with the way his sons 
had handled certain monetary and financial affairs during the 
time that the veteran was living in [redacted]'s home after his 
cerebrovascular accident.  A dispute arose concerning certain 
funds, and the veteran brought action in the State of 
Colorado to recover certain funds.  It was noted that the 
veteran was successful in obtaining a court order for the 
repayment of certain funds.  The veteran felt that [redacted] 
and [redacted] had taken advantage of him, both emotionally and 
financially, subsequent to the time that he had the 
cerebrovascular accident.

Subsequently, the court pleadings and judgment for the 
veteran in his action against [redacted] and [redacted] relating 
to their expenditure of funds while they were the veteran's 
conservator were received.  The court stated that it had 
heard testimony from several witnesses, including the veteran 
who was a protected person and under conservatorship, and 
that there was conflicting testimony concerning the 
expenditure of funds while the veteran was living with 
[redacted] in 1991 and 1992.  The Colorado court noted that a 
bitter dispute had occurred between the father and the sons, 
with police being called on more than one occasion.  The 
court determined that the claims of the veteran's sons and 
the veteran offset to some extent, but that the sons, as 
conservators, owed the veteran approximately $3,500 for 
reimbursement of some unauthorized expenditures.  It is noted 
that certain pleadings in the lawsuit were signed in December 
1992, and the Court decision was dated in May 1994.

The appellants submitted a copy of the December 1973 divorce 
decree, and the hearing for such divorce decree, dated in 
October 1973 showing that the veteran and his wife at the 
time had stipulated that the veteran would maintain his 
existing life insurance policies, and that their children, 
[redacted] and [redacted], would be irrevocable beneficiaries.  
The stipulation noted that such policies included an existing 
Government insurance policy in the face amount of $10,000 and 
another insurance policy by Equitable Life Insurance.  

Medical records from the Rocky Mountain Rehabilitation 
Institute show that the veteran was admitted in February 1991 
and discharged in April 1991.  His admission followed a 
prolonged period of hospitalization at Rose Medical Center 
following a cardiac arrest.  When stabilized, he was 
transferred to Humana Hospital for cardiac evaluation and 
treatment, with evidence of confusion and neurological 
changes secondary to the cardiac arrest and anoxic 
encephalopathy.  After he was stabilized, he was sent for a 
generalized rehabilitation program.  

On the admission mental status examination, he was alert and 
oriented, but disoriented as to time and place.  He was able 
to follow one- and two-step commands but processing was slow.  
He had a poor attention span and difficulty verbalizing.  
There was evidence of decreased short-term memory and there 
were some physical neurological problems.  His functional 
impairments included poor orientation, distractibility, 
impaired memory, poor attention to tasks, poor judgment, 
impaired cognition, impaired self-care, and impaired 
mobility.  A rehabilitation program was started to promote 
physical, occupational, speech, and psychological 
improvement.

A March 1991, neuropsychological evaluation showed mild to 
moderate impairment suggesting mild to moderate diffuse 
cerebral dysfunction with the following deficits:  mild to 
moderate suppression of overall general intellectual 
functioning, moderate impairment of logical analysis, mild 
impairment of memory, mild inefficiencies for new complex 
sequential procedures, and mild impairment of spatial-
relations performance.  The veteran was significantly 
impaired in understanding subject matters that were very 
abstract, requiring new planning, organizing, and decision 
making.  His general problem solving deficits would 
contribute to problems choosing between various behavioral 
alternatives, and he would not adapt very readily to major 
changes in his routine.

The veteran underwent physical and occupational therapy 
programs to work on increasing his independence in gross 
mobility and self-care skills.  He progressed well without 
difficulty.  By the date of discharge, he was oriented in all 
spheres and had only mild difficulty recalling and 
associating his therapist's names with their respective 
disciplines.  He was able to follow his printed therapy 
schedule independently, but needed some help when a change in 
the schedule occurred.  His speech improved.  There were 
still problems with short-term memory skills.  He was able to 
complete functional problem solving and organizational skills 
of mild to moderate complexity with 70 to 85 percent 
accuracy.  His difficulty was in carrying over these 
techniques and skills in less structured settings.  His son, 
[redacted], attended therapy with the veteran.  The diagnoses 
upon discharge from the rehabilitation center included anoxic 
encephalopathy and cognitive deficits related to such 
encephalopathy.  Further diagnoses included coronary artery 
disease, and history of cardiac arrest.  It was indicated 
that the veteran still had evidence of mild to moderate 
diffuse cerebral dysfunction, and it was recommended that the 
veteran obtain supervision in a structured routine 
environment.  It was indicated that the veteran needed 
ongoing monitoring, continuous medical supervision, and the 
assistance of another in managing his finances.  The 
prognosis was good for improving the veteran's functional 
communications and cognitive abilities in a structured home 
environment, and it was noted that the veteran was moving to 
[redacted]'s home in Rhode Island.

Other medical information shows that the veteran was 
generally healthy in 1993, that he had three medical 
appointments in 1993, two in June 1993 and one in October 
1993, and these appear to be fairly routine appointments.  

The veteran was hospitalized in August 1994 for treatment of 
heart problems.  Past medical history showed a 
cerebrovascular accident in 1992 without any significant 
residuals.  The veteran had been living in an assisted living 
facility and doing fairly well.  On admission, his mental 
status was described as baseline.  He was alert and  
oriented, but had difficulty in finding words, consistent 
with long-term post cerebrovascular accident.  His 
neurological examination was otherwise normal.  

II.  Analysis.

Congress has provided that a veteran has a right to name any 
person as beneficiary of his NSLI policy, and the right, 
subject to certain regulatory criteria, to, at any time, 
change the beneficiary without the consent or knowledge of 
the prior beneficiary.  38 U.S.C.A. § 1917.  The regulatory 
criteria specify that a beneficiary designation must be made 
by notice in writing, signed by the insured, and forwarded to 
the VA.  38 C.F.R. § 8.22.  Federal, and not State law, 
controls the resolution of conflicts relating to NSLI 
insurance policies, which are contracts between a veteran and 
the Federal Government.  Wissner v. Wissner, 338 U.S. 655 
(1950).  Thus, the Board must find that while the appellants 
have maintained that Colorado law applies, or is applicable 
to this case in certain aspects, in fact, Federal law 
controls the resolution of the present conflict.

Initially, it is noted that the veteran maintained [redacted] 
and [redacted] as co-equal principal beneficiaries for only one 
half of his NSLI policies on beneficiary designations in the 
1960's and early 1970's.  In late September 1972, before he 
had a cerebrovascular accident, he named his mother, [redacted], 
as the sole principal beneficiary of this insurance policy, 
and two sons, [redacted] and [redacted], as contingent 
beneficiaries.  

In September 1993, the veteran signed a change of beneficiary 
form, excluding [redacted] and [redacted] from his NSLI insurance 
policies, and designated [redacted], [redacted], and [redacted] as 
the principal beneficiaries on these policies.  The veteran 
provided the insurance file number on this form which covers 
both $5,000 NSLI insurance policies which were in force at 
the time, so that the September 1993 beneficiary designation 
applies to both policies.  This beneficiary designation was 
signed by the veteran, witnessed, and executed pursuant to 
regulatory criteria.  It was the last beneficiary designation 
made by the veteran during his lifetime.  Since the 
beneficiary designation was executed pursuant to regulatory 
criteria, and pursuant to the veteran's right to name or 
change his beneficiary at any time, [redacted], [redacted], and 
[redacted] are entitled to the proceeds of the veteran's NSLI 
insurance policies.

The appellants contend that the veteran could not properly or 
legally change the beneficiary of his NSLI policies because 
of the presence of a 1973 divorce decree and property 
settlement which was agreed to and signed by the veteran.  
They contend that the 1973 property settlement and divorce 
decree provided that the veteran was to maintain them as 
beneficiaries of his NSLI insurance policies.  They point to 
an attempt by the veteran to change the beneficiary of a 
private insurance policy, which was rejected by the insurance 
company.  They do note discuss the fact that there is no 
evidence that the veteran ever executed a change of 
beneficiary which would have complied with the terms of the 
1973 Colorado court documents.  Presuming that the veteran's 
Mother predeceased him, [redacted] and [redacted] possibly could 
be beneficiaries by the terms of the late September 1972 
change, but a divorce decree and property settlement, per se, 
could not constitute a change of beneficiary.  

Furthermore, the Supreme Court in Ridgway v. Ridgway, 454 
U.S. 46 (1981) upheld the principle that a divorce decree and 
property settlement in which the veteran was to maintain an 
insurance policy for the benefit of someone (his children) 
did not in any way preclude him from thereafter changing the 
beneficiary of his NSLI policy to someone other than the 
persons designated in the divorce decree and property 
settlement.  Basically, the Supreme Court decided that a 
divorce decree and property settlement did not adversely 
affect the veteran's right under Federal law to name any 
person as the beneficiary of his insurance policy, or to, at 
any time, change the beneficiary.  

Legally, it is clear that the Colorado divorce decree and 
property settlement in 1973 would not, and did not, prevent 
the veteran from designating someone other than [redacted] and 
[redacted] as beneficiaries of his NSLI insurance policies after 
these court proceedings in 1973.  In addition, the proceeds 
of the veteran's NSLI insurance policies are not subject to 
equitable or legal process or attachment, and the equity and 
fairness of the veteran's choice are not part of the criteria 
upon which to decide who may be entitled to proceeds of the 
policy. See 38 U.S.C.A. § 5301(a) (West 1991).  A person's 
relationship to the veteran has no bearing on the veteran's 
right to name any person as the beneficiary either.  

The appellants have contended, in the alternative, that the 
veteran lacked testamentary capacity at the time he made the 
disputed change of beneficiary in September 1993.  In 
addition, they note possible problems under Colorado Law 
relating to the ability of a conservator to change a 
beneficiary designation without following certain procedure.  
However, in this regard, it has been held that in the 
determination of mental capacity, Federal law governs.  Under 
applicable Federal criteria, there is a general, but 
rebuttable presumption that every testator possesses 
testamentary capacity.  The burden of proving lack of 
testamentary capacity lies with the person so contesting.  
Morris v. United States, 217 F. Supp. 220 (N. D. Tex. 1963); 
Berk v. United States, 294 F. Supp. 578 (DNY 1969).

Generally, the capacity of the insured to change the 
beneficiary is measured by tests applicable to the capacity 
of a person to execute a will.  To have the necessary mental 
capacity the insured must have clearness of mind and memory 
sufficient to know the nature of the property for which he is 
about to name the beneficiary, the nature of the act that he 
is about to perform, the names and identities of those who 
are natural objects of his bounty, his relationship towards 
them, and the consequences of his act, uninfluenced by any 
material delusion.  Frakes v. United States, 228 F. Supp. 475 
(N.D. Ga. 1964).  

In order to overturn a beneficiary designation, it must be 
established by the record that the legal elements of 
testamentary capacity were not present at the specific time 
of the designation.  The Board recognizes that there are 
degrees of mental unsoundness or mental weakness, and not 
every degree of mental unsoundness or mental weakness is 
sufficient to destroy a testamentary instrument.  The key to 
the existence of testamentary capacity is the ability to 
comprehend the nature, extent, and disposition of one's 
estate, and the person's relationship to those who have or 
might have a claim to his or her bounty.  

In this case, the medical evidence shows that the veteran 
sustained cardiac arrest and anoxic encephalopathy, with 
mental changes, in 1991.  As a result, a conservatorship was 
provided for the benefit of the veteran.  However, as 
previously indicated, absolute soundness of mind and memory 
in every respect is not essential to testamentary capacity.  
There is no particular degree of mental acumen which may be 
set up to serve as a standard for testamentary capacity.  
Testamentary capacity is not the same as the ability to 
transact ordinary business, nor, according to most 
authorities, is it the same as the capacity to execute a deed 
or contract.  Rather, testamentary capacity involves the 
ability of the testator to mentally understand in a general 
way the nature and extent of his property, his relationship 
to those who naturally have a claim to such benefits, and a 
general understanding of the practical aspects of the 
beneficiary designation or will.  If the person knows his 
estate, the objects of his affections, and to whom he wishes 
to give his property, and if he understands the business in 
which he is engaged, he has sufficient testamentary capacity 
to execute a beneficiary change.

There are two disinterested witnesses to the change of 
beneficiary signed by the veteran in September 1993.  The 
witness who signed the form, [redacted], and his legal 
assistant, [redacted], both indicated that [redacted] 
drew up the change of beneficiary form at the direction of 
the veteran, and that they witnessed the veteran's signature 
on such form.  They both indicated that the veteran was 
alert, lucid, clear as to his surroundings, and understood 
why he was making the change and the objects of his bounty.  
He understood and comprehended the nature and importance of 
his act.  They indicated that the veteran was in a legal 
dispute over finances with the appellants, and that he wanted 
to make the change because of such dispute.  Again, the 
equity and fairness of a person's beneficiary designation are 
not part of the legal criteria to determine whether the 
beneficiary designation is proper. 

Further, the records of the court proceedings relating to the 
veteran's suit against his sons, and the judgment rendered in 
1994, indicate that the veteran was able to testify about the 
charges and countercharges between himself and his sons.  It 
is clear that the beneficiary change in September 1993 took 
place in the context of this lawsuit, that the veteran was 
able to transact business with regard to this lawsuit, and 
was able to give testimony about his finances.  While this 
was all done in the context of his having a conservator, 
there is ample evidence that the court found the lawsuit was 
proper, and, in fact, provided relief to the veteran against 
his sons.

Further, a review of the medical evidence shows that the 
veteran had some psychiatric problems when he was initially 
hospitalized in February 1991 at the rehabilitation center.  
However, he did improve and his cognitive functioning was 
definitely improved, although he still needed a conservator.  
As a result of this treatment he was oriented to his 
environment in all spheres and his memory deficit had 
improved.  Functional problem solving and organizational 
tasks of mild to moderate complexity were performed with 70 
to 85 percent accuracy.  His prognosis also indicated that he 
would further improve somewhat with continued aid.

The medical records in 1993 show merely that he attended 
routine physical examinations.  When he was hospitalized in 
August 1994 for continued problems with his cardiovascular 
system, it was noted that he was oriented and that there was 
little psychiatric or mental impairment.  Basically, the 
medical evidence establishes that the veteran was able to 
comprehend the nature and the significance of his beneficiary 
designation in September 1993, that he did appreciate the 
consequences of this act, uninfluenced by any material 
delusion, and that he did understand who the natural objects 
of his bounty were.  The evidence, both medical and from 
other sources, shows that he had clearness of mind and memory 
sufficient to know and understand the nature of his 
testamentary act.  The appellants have not demonstrated by a 
preponderance of the evidence that the veteran lacked the 
necessary mental capacity to perform a testamentary act when 
he changed the beneficiary in September 1993.  38 C.F.R. 
§ 3.355.


ORDER

As [redacted], [redacted], and [redacted] are the last named 
principal beneficiaries on the veteran's NSLI insurance 
policies, and that change of beneficiary is valid, they are 
the persons entitled to the proceeds of the policy.  The 
appellants are not the last named beneficiaries of such 
policies.  They are not entitled to the proceeds of such 
policies.  This decision constitutes the final administrative 
denial of the appellant's claims.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 



